DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the AIA  first to invent provisions.  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yasue et al. (U.S. Patent No. 4,495,830 A (“Yasue”) in view of One et al. (U.S. P.G. Publication No. 2019/0249764 A1; “One”).




Regarding claim 1:
A gear unit to be mounted in a vehicle, the gear unit comprising:
a housing (2, 19) configured to store oil (FIG. 2 depicts oil being stored); 
a partition (at 18, 12 in FIG. 2) disposed inside the housing, the partition defining a first oil chamber  (at 17 in FIG. 2) and a second oil chamber (on the right side of wall 18, 19 in FIG. 2), the partition having a through-hole (18a) that allows the first oil chamber to communicate with the second oil chamber (FIG. 2 illustrates arrows that indicate oil flow through the hole 18a); and 
a helical gear (9; col. 2, ll. 68, “helical gears”) configured to rotate during running of the vehicle (col. 2, ll. 61-66), the helical gear being disposed inside the first oil chamber, the helical gear having an angled tooth (A in FIG. A below; a “helical” tooth inherently has an angle), a tip (T; FIG. A below) of the angled tooth drawing an addendum circle (the circle extending into and out of the page along the periphery of the gear), a bottom (R; FIG. A below) of the angled tooth drawing a root circle (the circle extending into and out of the page along the periphery of the gear), both of the addendum circle and the root circle defining a virtual circumferential plane (axial face of tooth A defined between dashed lines at T, R in FIG. A below), wherein the through-hole coincides with a portion of the virtual circumferential plane in an axial direction parallel to a central axis of the helical gear (axial face of tooth A is aligned with hole 18a as indicated by dashed lines in FIG. A below) , and when the helical gear rotates in conjunction with the running of the vehicle (col. 2, ll. 61-66), the oil flows from the second oil chamber into the first oil chamber so that an oil level of the first oil chamber becomes higher than an oil level of the second oil chamber (col. 4, ll. 1-19).

    PNG
    media_image1.png
    429
    395
    media_image1.png
    Greyscale

FIGURE A: View of Yasue
Yasue teaches the limitations of claim 1, above, further including the objective of guiding oil toward the first oil chamber in order to provide the necessary amount of lubricant for lubricating certain other transmission components during a relatively high speed operation (col. 4, ll. 1-33), but does not expressly disclose the angled tooth being angled in a rotational direction configured to draw the oil from the second oil chamber to the first oil chamber via the throughhole when the helical gear rotates in conjunction with forward running of the vehicle, the angled tooth of the helical gear has a first end and a second end in a longitudinal direction of the angled tooth, and the first end is positioned near the partition and forwarder than the second end in a direction in which the helical gear rotates in conjunction with forward running of the vehicle.
One teaches an angled tooth (31c; FIG. 3) being angled in a rotational direction configured to draw the oil from a second oil chamber (44; FIG. 1) to a first oil chamber (59; FIG. 1) via a throughhole (see hole/gap between portion 43 and inner bottom surface of housing portions 41, 42 in FIG. 1) when the helical gear rotates in conjunction with forward running of the vehicle (arrow D in FIG. 3; ¶ [0033]-[0036]), the angled tooth of a helical gear (31) has a first end and a second end in a longitudinal direction of the angled tooth, and the first end is positioned near the partition (see leftmost end of 31c disposed away from first chamber 59, thereby indicating it being positioned near partition 43 as seen in FIG. 1) and 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Yasue such that the angled tooth being angled in a rotational direction configured to draw the oil from the second oil chamber to the first oil chamber via the throughhole when the helical gear rotates in conjunction with forward running of the vehicle, the angled tooth of the helical gear has a first end and a second end in a longitudinal direction of the angled tooth, and the first end is positioned near the partition and forwarder than the second end in a direction in which the helical gear rotates in conjunction with forward running of the vehicle, as taught by One, for the purpose of guiding the oil toward the first chamber to further lubricate certain other transmission components during a relatively higher speed operation. The Supreme Court in KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) identified that the use of a known technique to improve similar devices in the same way is a rationale that supports a conclusion of obviousness. See MPEP § 2143.  In this case, one of ordinary skill in the art at the time of the invention would recognize that both Yasue and One are drawn to analogous/similar structures i.e. lubricating systems for transmissions, and would therefore recognize that modifying Yasue in view of the known technique taught in One as described supra would, with reasonable predictability, result in Yasue’s tooth A being angled so that the “forward-most” end is disposed near the partition 18 so that it is configured to draw the oil from the second oil chamber to the first oil chamber via the throughhole when the helical gear rotates in conjunction with forward running of the vehicle.



Allowable Subject Matter
Claims 3, 5, 7, 9, 11, and 13 are allowed.  Claims 4, 6, 8, 10, 12 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Response to Arguments
Applicant's arguments filed 1/6/2022 have been fully considered but they are not persuasive.
Applicant argues that the cited art combination of Yasue and One do not disclose or suggest "the
 helical gear having an angled tooth angled in a rotational direction configured to draw the oil from the second oil chamber to the first oil chamber via the through-hole when the helical gear rotates in conjunction with forward running of the vehicle" as recited in claim 1. Remarks at 6.  In response, Applicant does not provide evidence or an explanation to support this argument. Furthermore, the cited art combination indeed teaches, by way of One, an angled tooth (31c; FIG. 3) being angled in a rotational direction configured to draw the oil from a second oil chamber (44; FIG. 1) to a first oil chamber (59; FIG. 1) via a throughhole (see hole/gap between portion 43 and inner bottom surface of housing portions 41, 42 in FIG. 1) when the helical gear rotates in conjunction with forward running of the vehicle (arrow D in FIG. 3; ¶ [0033]-[0036]), the angled tooth of a helical gear (31) has a first end and a second end in a longitudinal direction of the angled tooth, and the first end is positioned near the partition (see leftmost end of 31c disposed away from first chamber 59, thereby indicating it being positioned near partition 43 as seen in FIG. 1) and forwarder than the second end in a direction in which the helical gear rotates in conjunction with forward running of the vehicle (FIG. 3 depicts leftmost end 31c is forwarder than rightmost end of 31c relative to running direction G) for the purpose of guiding the oil toward the first chamber to further lubricate certain other transmission components during a relatively higher speed operation (¶ [0024], [0028], [0037], [0054]; FIG. 3).  Yasue teaches the objective of guiding oil toward .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL D YABUT whose telephone number is (571)270-5526.  The examiner can normally be reached on Monday through Friday from 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on (571) 272-6917.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL D YABUT/Primary Examiner, Art Unit 3656